DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., CN 102569890 (machine translation).
Regarding claim 1, Chen et al., teaches an electrolyte additive (0011) applied to a lithium secondary battery (0011), wherein a molecular structure of the electrolyte additive comprises: a six-membered ring structure comprising: three nitrogen (N) atoms (0009-0014); and three phosphorus (P) atoms (0009-0014), wherein each of the three P atoms comprises two substituted groups such that the six-membered ring structure comprises six substituted groups for the three P atoms (0009-0014), wherein the six substituted groups are represented as R1, R2, R3, R4, R5, and R6, wherein at least one of the R is a substituted sulfonic group (0026; 0061), and wherein a remaining one of the six substituted groups is any one of fluorine (0014), chlorine (0014), bromine (0014), alkyl (0014), haloalkyl (0014), alkoxy (0014), haloalkoxy, alkeny (0014), haloalkenyl, alkenyloxy, haloalkenyloxy, aryl, haloaryl, aryloxy, haloaryloxy, a substituted phosphate ester group (0009-0014).
Regarding claim 2, Chen et al., teaches wherein the substituted sulfonic group is represented as -O-S(=O)s-R (0026) wherein R is any one of the alkyl, the haloalkyl, the alkoxy (0014), the haloalkoxy, the alkeny (0014), the haloalkenyl, the alkenyloxy, the haloalkenyloxy, the aryl, the haloaryl, the aryloxy, the haloaryloxy, the substituted phosphate ester group, the substituted imide group, or the substituted sulfonyl imide group, and wherein an oxygen (O) atom of the substituted sulfonic group and a P atom in the six-membered ring structure form a P-O chemical bond (0009-0014).
Regarding claim 4, Chen et al., teaches wherein in the substituted sulfonic group (0026), halogens in the haloalkyl (0014), the haloalkoxy (0014), the haloalkenyl, the haloalkenyloxy, the haloaryl, and the haloaryloxy comprise fluorine (0014), chlorine (0014), bromine (0014), and iodine (0014), and wherein the haloalkyl, the haloalkoxy (0014), the haloalkenyl, the haloalkenyloxy, the haloaryl, and the haloaryloxy are perhalogenated groups or partially halogenated groups (0014).
Regarding claim 5, Chen et al., teaches wherein R is methyl (alkyl) (0014), ethyl (alkyl) (0014), propyl (alkyl) (0014), isopropyl (alkyl) (0014), methylphenyl (phenyl) (0014), vinylphenyl (phenyl) (0014), fluorophenyl (phenyl) (0014).
Regarding claim 6, Chen et al., teaches wherein one to three groups of the R comprise the substituted sulfonic group (0026; 0061).
Regarding claim 7, Chen et al., teaches wherein the six-membered ring structure is a cyclotriphosphazene structure (0009-0014).
Regarding claim 9, Chen et al., teaches a lithium secondary battery electrolyte (0011) comprising: a conductive lithium salt (0011); a non-aqueous organic solvent; and an electrolyte additive (0009-0014), wherein a molecular structure of the electrolyte additive comprises a six-membered ring structure comprising three nitrogen (N) atoms; and three phosphorus (P) atoms (0009-0014), wherein each of the three P atoms comprises two substituted groups such that the six-membered ring structure comprises six substituted groups for the three P atoms (0009-0014), wherein the six substituted groups are represented as R1, R2, R3, R4, R5, and R6, wherein at least one of the R is a substituted sulfonic group (0026; 0061), and wherein a remaining one of the six substituted groups is any one of fluorine (0014), chlorine (0014), bromine (0014), alkyl (0014), haloalkyl (0014), alkoxy (0014), haloalkoxy, alkeny (0014), haloalkenyl, alkenyloxy, haloalkenyloxy, aryl, haloaryl, aryloxy, haloaryloxy, a substituted phosphate ester group(0009-0014).
Regarding claim 10, Chen et al., teaches wherein the substituted sulfonic group is represented as -O-S(=O).-R (0026), wherein R is any one of the alkyl (0014), the haloalkyl (0014), the alkoxy (0014), the haloalkoxy, the alkeny (0014), the haloalkenyl (0014), the alkenyloxy, the haloalkenyloxy, the aryl, the haloaryl, the aryloxy, the haloaryloxy, the substituted phosphate ester group, the substituted imide group, or the substituted sulfonyl imide group, and wherein an oxygen (O) atom of the substituted sulfonic group and a P atom in the six-membered ring structure form a P-O chemical bond (0009-0014).
Regarding claim 12, Chen et al., teaches wherein in the substituted sulfonic group, halogens in the haloalkyl (0014), the haloalkoxy (0014), the haloalkenyl, the haloalkenyloxy, the haloaryl, and the haloaryloxy comprise fluorine (0014), chlorine (0014), bromine (0014), and iodine (0014), and wherein the haloalkyl, the haloalkoxy, the haloalkenyl, the haloalkenyloxy, the haloaryl, and the haloaryloxy are perhalogenated groups or partially halogenated groups (0014).
Regarding claim 13, Chen et al., teaches wherein R is methyl, ethyl, propyl, isopropyl, butyl, 1-butenyl, perfluorobutane, trifluoroethoxy, methylphenyl, vinylphenyl, fluorophenyl, dimethyl phosphate ester, di(trifluoroethyl) phosphate ester, acetylimino, (trifluoromethylsulfonyl)imide (0009-0014).
Regarding claim 14, Chen et al., teaches wherein one to three groups of the R comprise the substituted sulfonic group (0009-0014).
Regarding claim 15, Chen et al., teaches wherein the six-membered ring structure is a cyclotriphosphazene structure (0009-0014).
Regarding claim 17, Chen et al., teaches wherein a mass percentage of the electrolyte additive in the electrolyte ranges from 0.1% to 20% (0019; 0056).
Regarding claim 18, Chen et al., teaches wherein the conductive lithium salt comprises one or more of lithium perchlorate (LiClO4) (0026), lithium tetrafluoroborate (LiBF,) (0026), lithium hexafluorophosphate (LiPF6) (0026), lithium hexafluoroarsenate(V) (LiAsFs) (0026), lithium difluorophosphate (LiPF202), lithium triflate (LiCF3SQ3) (0026), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium bis(oxalato) borate (LiB(C204)2), lithium 
difluoro(oxalato)borate (LiIBF.C20,), lithium _ bis(trifluoromethanesulfonyl)imide (Li[(CF3SO2).N]), lithium bis(fluorosulfonyl)imide (Li[(FSO2).N]), or Li[(CmFam+1SO2)(CaFon+1SO2)N], (0026) and wherein m and n are natural numbers.
Regarding claim 19, Chen et al., teaches wherein a molar concentration of
the conductive lithium salt ranges from 0.1 moles per liter (mol/L) to 2.0 mol/L (0015).
Regarding claim 20, Chen et al., teaches wherein the non-aqueous organic
solvent comprises one or more of a carbonate solvent (0018; 0022), an ether solvent (0024).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 102569890 (machine translation).
Regarding claim 3, Chen et al., does not teach wherein in the substituted sulfonic group, quantities of carbon atoms of the alkyl, the haloalkyl, the alkoxy, and the haloalkoxy range from one to twenty atoms, quantities of carbon atoms of the alkeny, the haloalkenyl, the alkenyloxy, and the haloalkenyloxy range from two to twenty atoms, quantities of carbon atoms of the aryl, the haloaryl, the aryloxy, and the haloaryloxy range from six to twenty atoms, and quantities of carbon atoms of substituted groups in the substituted phosphate ester group, the substituted imide group, and the substituted sulfonyl imide group range from one to twenty atoms. 
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, Chen et al., does not teach wherein in the R1, the R2, the R3, the R4, the R5, and the R6, quantities of carbon atoms of the alkyl, the haloalkyl, the alkoxy, and the haloalkoxy range from one to twenty atoms, quantities of carbon atoms of the alkeny, the haloalkenyl, the alkenyloxy, and the haloalkenyloxy range from two to twenty atoms, quantities of carbon atoms of the aryl, the haloaryl, the aryloxy, and the haloaryloxy range from six to twenty atoms, and quantities of carbon atoms of substituted groups in the substituted phosphate ester group, the substituted imide group, and the substituted sulfonyl imide group range from one to twenty atoms.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Chen et al., does not teach wherein in the substituted sulfonic group, quantities of carbon atoms of the alkyl, the haloalkyl, the alkoxy, and the haloalkoxy range from one to twenty atoms, quantities of carbon atoms of the alkeny, the haloalkenyl, the alkenyloxy, and the haloalkenyloxy range from two to twenty atoms, quantities of carbon atoms of the aryl, the haloaryl, the aryloxy, and the haloaryloxy range from six to twenty atoms, and quantities of carbon atoms of substituted groups in the substituted phosphate ester group, the substituted imide group, and the substituted sulfonyl imide group range from one to twenty atoms.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Chen et al., does not teach wherein in the Ry, the Ro, the Rs, the Rg, the Rs, and the Reg, quantities of carbon atoms of the alkyl, the haloalkyl, the alkoxy, and the haloalkoxy range from one to twenty atoms, quantities of carbon atoms of the alkeny, the haloalkenyl, the alkenyloxy, and the haloalkenyloxy range from two to twenty atoms, quantities of carbon atoms of the aryl, the haloaryl, the aryloxy, and the haloaryloxy range from six to twenty atoms, and quantities of carbon atoms of substituted groups in the substituted phosphate ester group, the substituted imide group, and the substituted sulfonyl imide group range from one to twenty atoms.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al., WO 2017030416; Han et al., CN 105070940.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727